Citation Nr: 1046969	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for right shoulder 
disability.

4.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from August 1980 to August 
2000.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

VA scheduled the appellant for a video conference hearing for 
November 19, 2010.  The appellant failed to report without good 
cause for this hearing.  The RO attempted to reach the appellant 
by telephone on this day without success.

The issues of service connection for left and right shoulder 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not manifest in service and is not attributable 
to service.

2.  Service connection for right shoulder disability was denied 
in a September 2000 rating decision.  The appellant was informed 
of the determination and of the right to appeal.  The appellant 
did not appeal within one year of date of notification.

3.  The appellant filed a claim to reopen the issue of service 
connection right shoulder disability in May 2005; the evidence 
added to the record since the prior final decision is new and 
material, curing a prior evidentiary defect and relating to a 
previously unestablished fact-the existence of a current 
disability.





CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  The September 2000 rating decision denying service connection 
for right shoulder disability is final; new and material evidence 
sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to all 
five elements of the service connection claim (including degree 
of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice should be provided at the time that 
VA receives a completed or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  
This timing requirement applies equally to the initial-
disability-rating and effective-date elements of a service 
connection claim.  Dingess/Hartman, supra.

The record shows that, in March 2004, the RO sent to the 
appellant a VCAA letter on the issue of service connection for 
tinnitus.  In July 2004, the RO sent him a VCAA letter on the 
claim for service connection for left shoulder disability and 
regarding the request to reopen the claim for service connection 
for right shoulder disability.  At this time, the RO VA notified 
the appellant of the basis of the prior denial of his right 
shoulder claim and the legal requirements for reopening that 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The above notices were provided prior to the initial adverse 
adjudication of the claims, and essentially complied with 
statutory notice requirements as outlined above.  VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the types 
of evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was provided after the initial adverse adjudication of 
he claims.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  This is because, notwithstanding the 
error, his claims were readjudicated after issuance of the notice 
of how VA determines disability ratings and effective dates.  The 
Board observes that a May2006 Statement of the Case and a letter 
sent to the appellant in January 2010 included this notice.   VA 
issued a Supplemental Statement of the Case dated March 2010 
notifying the appellant of the actions taken and evidence 
obtained or received.  As such, the appellant was afforded due 
process of law.  The appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the timing 
error here.  Also, the Board notes that the appellant has been 
represented throughout his appeal by an accredited veterans 
service organization.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to be 
avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder.  
VA afforded the appellant an opportunity to appear for a hearing.  
The appellant failed to report for a hearing scheduled on his 
behalf for November 2010.  There has been no allegation of good 
cause or a request to reschedule a hearing date.  The Board 
observes that the appellant's representative had requested 
prepared the VA Form 9 and requested a hearing on the appellant's 
behalf.

Additionally, VA afforded the appellant the opportunity to 
present for examinations.  The record shows that the appellant 
failed to report for VA ear/hearing examinations in March 2004 
and October 2005.  A VA examination was rescheduled for April 
2007, which was cancelled by the appellant.  A note in the record 
reflects that he called and reported that he was too ill to 
present.  The record shows that he was rescheduled for a February 
2008 ear/hearing examination.  The appellant failed to report for 
this scheduled examination.  VA received no subsequent 
correspondence from the appellant.  There is no basis upon which 
to request another VA examination when good cause has not been 
presented for the appellant's failure to present for his most 
recent VA examination.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA or 
by the appellant, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

Initially, the Board notes the appellant is not a combat veteran 
and he does not assert that his claimed problems are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application in this matter.

Compensation may be awarded for disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131.  Service connection basically means that the facts, 
shown by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Generally, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination, and a claimant, without good cause 
(i.e., the illness or hospitalization of the claimant and death 
of an immediate family member), fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) [Original or reopened claim, or 
claim for increase]or (c) [Running award] of 38 C.F.R. § 3.655, 
as appropriate. 38 C.F.R. § 3.655.

The record reflects that the appellant failed to report for three 
VA examinations on his claim for tinnitus.  It is noted that the 
most recent VA examination was scheduled for February 2008, and 
the appellant did not report to this examination.  Following the 
appellant's failure to report for VA examination in February 
2008, VA received no correspondence from the appellant.  VA has 
received no allegation of good cause for the failure to report 
for the scheduled examination.  The record suggests a pattern of 
behavior.  The Board finds that good cause for failure to report 
for VA examination in February 2008 has not been shown and, as 
such, remand for a VA examination is not warranted.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record.  Therefore, the Board will consider the 
claim based on the evidence of record.

After reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection for 
tinnitus.  While the record shows that the appellant served 13 
years on an aircraft carrier and that he had hearing loss in 
service, service treatment records reflect no complaints or 
findings for tinnitus.  This, coupled with the absence of 
complaints on reports of VA examinations (audiological and 
general) dated May 2000, weigh against a finding of service 
incurrence or continuity of symptoms.  Further weighing against 
the claim, the Board observes that the appellant did not claim to 
have tinnitus on his original claim for VA compensation in 
September 2000 and the first report of tinnitus is years after 
service in December 2003.

Although a January 2005 VA treatment note reflects tinnitus, this 
is described as intermittent and the appellant denied 
experiencing tinnitus at this examination.  The appellant 
indicated that he had tinnitus 2-3 times a week for 1-2 minutes 
on average.  It was noted that tinnitus testing could not be 
conducted in the absence of symptoms.  Constant tinnitus related 
to service or continuing since service was not shown.

The Board accepts that the appellant is competent to report 
symptoms of tinnitus.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  
The Board further accepts that lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  However, in this case, the Board finds that 
the appellant's assertion of tinnitus since service is not 
credible.

In assessing credibility, the Board may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Also, the Board may consider the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan, supra.  Here, the 
Board is presented with more than a mere silent record.

Service treatment records show that the appellant was followed 
for hearing loss and that he wore hearing aides during service.  
It defies belief that he would not have reported tinnitus-type 
symptoms during this treatment or when he was establishing 
entitlement to VA compensation for hearing loss.  Also, report of 
VA examination dated October 2005 reflects that the appellant is 
a poor historian.

The Board acknowledges that the appellant's representative 
reports that the appellant actually had "constant 'tone' 
(tinnitus) in his ears, but the 'spike' several times a week is 
what he [the veteran] calls the 'ringing.'  So he has a spike 
'ringing' several times a week, but his 'tone' tinnitus is 
constant."  The Board believes that the explanation presented by 
the appellant's representative, while plausible, is not credible.  
As discussed above, the appellant is not credible.  Furthermore, 
the revisited explanation for his statements during VA treatment 
in January 2005 makes him an inconsistent historian, and 
corroborates the October 2005 VA examiner's comment that the 
appellant is a poor historian.

The weight of the evidence is against the claim.  Accordingly, 
the claim is denied.  As the evidence is not in equipoise, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

We also note that there is an alternative basis to deny the 
claim.  Section 3.160 defines an original claim as an initial 
formal application on a form prescribed by the Secretary.  Here, 
the initial claim for "compensation" was dated in March 2000.  
See 21-526.  We specifically note that section 3.655 addresses 
and uses the terms original compensation claim.  The appellant's 
claim for service connection may be viewed as an other original 
claim but it is certainly not the original claim for compensation 
(unless the definition contained at 38 C.F.R. § 3.160 is 
ignored).  Therefore, his failure to report without good cause is 
an independent basis to deny the claim. 



II.  Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim, which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The U.S. Court of Appeals for Veterans Claims has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In a September 2000 rating decision, the RO denied service 
connection for right shoulder disability, strain.  The claim was 
denied because, although service treatment records show treatment 
for right shoulder strain, a current right shoulder disability 
was not shown on May 2000 VA examination.  No appeal was filed 
and this decision became final.

At the time of the July 2001 decision, the evidence included 
service treatment records and report of VA examination dated May 
2000.

Since the prior denial of the claim, the recent evidentiary 
submissions include duplicate copies of service treatment 
records, VA treatment records dated January 2004 to March 2005, 
and report of VA examination dated October 2005.  Report of VA 
examination dated October 2005 reflects an assessment for 
synovitis of the shoulders.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has been 
submitted.  Report of VA examination dated October 2005 is new 
and material.  It is not duplicative in substance of previously 
submitted evidence.  It is noted that the prior VA examination 
upon which the September 2000 decision was based did not show 
right shoulder disability.  Also, report of VA examination dated 
October 2005 constitutes material evidence because it tends to 
establish an unestablished fact, namely, the existence of a right 
shoulder disability.  Report of VA examination dated October 
2005, when viewed in the context of the prior denial, cures one 
of the prior evidentiary defects, which was no current 
disability.  Therefore, the application to reopen is granted.

The issue of service connection for right shoulder disability is 
addressed in the remand portion of this decision.


ORDER

Service connection for tinnitus is denied.

The application to reopen the claim for service connection for 
right shoulder disability is granted.




REMAND

The appellant seeks service connection for shoulder disability.

Service medical records show that that the appellant had been 
involved in motor vehicle accidents in service and that he had 
sustained injuries during an assault.

Report of VA examination dated October 2005 reflects, by history, 
that the appellant was involved in multiple skiing accidents and 
multiple motor vehicle accidents.  The appellant indicated that 
he injured both his shoulders during these incidents.  The 
appellant further reported multiple cervical spine injuries.  X-
ray of the right shoulder was unremarkable.  The assessment was 
(1) normal shoulder examination, and (2) synovitis bilateral 
shoulders.  The examiner opined that "I believe that most of the 
veteran's complaints are actually related to cervical spine 
conditions and not shoulder conditions."  He further opined that 
"the veteran has no shoulder condition due to or a result of any 
condition in service or due to the motor vehicle accident in 
service.
The Board finds that remand is necessary.  VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.   Stefl. v. Nicholson, 21Vet. App. 120, 
123 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this case, the October 2005 examination report 
provides an opinion without a medical rationale.  The report of 
examination is bereft of any commentary or explanation of the 
findings found that supports the medical conclusion reached.  A 
medical opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl, supra. at 124 (2007). The current medical opinion 
has no probative value in the absence of any reasoning supporting 
the conclusion reached in the written report.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (most of the probative value of a 
medical opinion comes from its reasoning).

In view of the above, the Board finds that the October 2005 VA 
examination report is inadequate.  Therefore, in order to decide 
the claims for service connection for right and left shoulder 
disability, the examination report must be returned to the 
examiner for a complete rationale regarding his opinion that the 
currently shown disorder, synovitis, is not related to service or 
any incident of service (i.e. the motor vehicle accidents, etc.).

Accordingly, the case is REMANDED for the following action:

1.  The report of examination dated 
October 2005 should be returned to the VA 
examiner for a complete rationale to 
support his conclusion that a current 
shoulder disability, to include synovitis, 
is not related to service or any incident 
of service (i.e. motor vehicle accidents, 
etc.).  The claims folder must be 
available to the examiner for review.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record. If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


